65 F.3d 177
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Linda Denise WEED, Defendant-Appellant.
No. 95-10045.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 16, 1995.*Decided Aug. 22, 1995.

Before:  ALARCON, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Lisa Denise Weed appeals her sentence under the Sentencing Guidelines imposed following her guilty plea to failure to appear before a court, in violation of 18 U.S.C. Sec. 3146(a)(1) and (b).  Weed contends that the district court erred in refusing to depart downward on the basis that sentencing her for the failure to appear violated the Double Jeopardy Clause of the Fifth Amendment where, as a result of the same failure to appear, the district court had previously enhanced her sentence for her underlying drug conspiracy conviction.


3
Because Weed expressly waived her right to appeal her sentence, we lack jurisdiction.  See United States v. Bolinger, 940 F.2d 478 (9th Cir.1991).  The record belies Weed's assertion that her sentence falls within the exceptions to the waiver set forth in her plea agreement.  The district court sentenced Weed at the low end of the applicable guideline range.  The sentence was not an upward departure nor was it outside the range established by the applicable sentencing guideline.  There were no offense level increases imposed pursuant to U.S.S.G. Sec. 3C1.1, and the district court expressly acknowledged its authority to make the downward departure requested by Weed before choosing not to depart.


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3